DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 8-10, and 21-30 are pending.
Claims 1-4, 8-10 and 21-30 are rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9-10, and 21-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross (U.S. 2018/0363933).

As to claim 1, Ross teaches An air treatment system for applying predetermined treatment to air to be supplied to an air conditioned space, the air treatment system (abstract) comprising: a plurality of fan units that are capable of changing air flow volume of air to be supplied to the air conditioned space (elements 210 a-c); an air treatment unit that is connected to the plurality of fan units and sends treated air that has been subjected to predetermined treatment to the plurality of fan units(fig. 4 205 IHTU); and a main controller (element 207, [0025]), wherein each of the plurality of fan units includes a fan with variable rotation speed [0018]; an air flow volume detector that detects air flow volume of the fan or equivalent air flow volume that is a physical quantity corresponding to the air flow volume of the fan[0019]; a unit casing that houses the fan and the air flow volume detector[0019]; and a controller that controls a rotation speed of the fan[0025], wherein the main controller sends a command value of air flow volume to the controller of each of the plurality of fan units[0025], and the controller of each of the plurality of fan units controls the rotation speed of the fan on a basis of a command value of the

As to claim 2, Ross teaches wherein the controller of each of the plurality of fan units controls the rotation speed of the fan so that the air flow volume indicated in the detected value approaches the command value[0018, 0025].  

As to claims 4 and 9, Ross teaches wherein in each of the plurality of fan units, the air flow volume detector includes at least one of a wind speed sensor for detecting a wind speed at a predetermined location in the unit casing, a pressure sensor for detecting a static pressure in the unit casing, a differential pressure sensor for detecting a differential pressure at a predetermined location in the unit casing, and an air flow volume sensor for detecting air flow volume of the fan[0018, 0025].  

  
As to claims 21, 24, and 26, Ross teaches further comprising a plurality of ducts that is connected to the air treatment unit and sends the treated air, wherein each of the plurality of fan units is connected to each of the plurality of ducts (fig. 4).  

As to claim 22 , 27, and 29 Ross teaches  further comprising a duct including a main pipe connected to the air treatment unit and a branch pipe that branches off from the main pipe, wherein each of the plurality of fan units is connected to each of the plurality of branch pipes(fig. 4).  

As to claim 23, and 30 Ross teaches further comprising: a plurality of indoor temperature sensors that detects a temperature of the air conditioned space; and a plurality of remote controllers that inputs a set temperature of the air conditioned space, wherein each of the plurality of fan units is associated with each of the plurality of indoor temperature sensors and each of the plurality of remote controllers, and the main controller determines, on a basis of the set temperature of the plurality of remote controllers, the command value of the plurality of fan units according to an indoor temperature detected by the plurality of indoor temperature sensors [0023, 0025].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, 10, 25, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. 2018/0363933).

As to claim 10, Ross teaches wherein in each of the plurality of fan units, the air flow volume detector includes at least one of a wind speed sensor for detecting a wind speed at a predetermined location in the unit casing, a pressure sensor for detecting a static pressure in the unit casing, a differential pressure sensor for detecting a differential pressure at a predetermined location in the unit casing, and an air flow volume sensor for detecting air flow volume of the fan[0018, 0025].  

As to claim 25, Ross teaches further comprising a plurality of ducts that is connected to the air treatment unit and sends the treated air, wherein each of the plurality of fan units is connected to each of the plurality of ducts(fig. 4).  

As to claim 28, Ross teaches further comprising a duct including a main pipe connected to the air treatment unit and a branch pipe that branches off from the main pipe, wherein each of the plurality of fan units is connected to each of the plurality of branch pipes (fig. 4).  

Ross teaches most of the claimed invention, but fails to specifically teach the limitations of claims 3 and 8.  However, this is an obvious variation as taught by Mecozzi as follows:

As to claim 3 and 8, wherein in each of the plurality of fan units, the fan is a centrifugal fan, the centrifugal fan includes a fan casing, and the fan casing is housed in the unit casing (col. 6 lines 10-20).  

Therefore, it would have been obvious to one of ordinary skill in the art to include the centrifugal fan of Mecozzi into the system and methods of Ross.  The motivation to combine is that Mecozzi teaches that centrifugal fans are highly efficient (col. 2 lines 22-35).

Other Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Allen (U.S. Pat 9,188,355) teaches a smart fan array with air flow sensor integrated with the fan. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119